 iIn the Matter of WASHINGTON MANUFACTURING COMPANYandAMALGAMATED CLOTHING WORKERSCase No. C-218ORDER SETTING ASIDE FINDINGS AND ORDERJuly 6, 1938The Board having issued its findings and order in the above caseon January 19, 1938; 1 and the Board having given due notice that onthis date, July 6, 1938, unless sufficient cause to the contrary shouldthen appear, it would vacate and set aside its findings and order forthe purpose of further proceedings before the Board; and no suffi-cient cause to the contrary appearing; and the Board desiring totake further proceedings in this matter;IT IS HEREBY ORDEREDthat the findings and order of the Board inthis case made January 19, 1938, be, and they herebyare, setaside;.and that the Board shall take such further proceedings herein as itmay be advised are necessary or desirable.14 N. L.R. B. 970.8 N. L. R. B., No. 128.97